EXAMINER’S COMMENT
Priority
Applicant’s arguments, see p. 9-10, with respect to Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), have been fully considered and are persuasive.  
The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 61/889,902 and 14/511,123, do provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The prior-filed applications do provide adequate support for the flat inner surface of the thread body having an axial width that is greater than half of an axial width of the helical groove measured between the opposed sidewalls at the outer surface (Claim 1) because a width of a thread turn of the thread body extends across a majority (i.e. greater than half) of the width of the groove as shown in the figures, and for the opposed sidewalls of the groove cross-section being flat and parallel to each other (Claim 24) because the cross-section of the groove is substantially rectangular (¶38). Accordingly, Claims 1, 3-6, 10-13, 16-21, and 24-26 are afforded a filing date of 11 October 2013. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, see p. 9-10, filed 01 June 2021, with respect to the rejections under 35 U.S.C. 112(a) as failing to comply with the written description requirement, have been fully considered and are persuasive for the same reasons as above addressed regarding the priority claim. The rejections under 35 U.S.C. 112(a) of claims 1 and 24 have been withdrawn. 

EXAMINER’S AMENDMENT
Election/Restrictions
Claims 1, 4, 10-12, 16, 21, and 24-26 are allowable. The restriction requirement between Species A and B and among Subspecies 1-5, as set forth in the Office action mailed on 01 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01 March 2021 is partially withdrawn.  Claims 3, 5, 6, 13, and 17-20, directed to Species A (Figs. 1-7) or Subspecies 2-4 (Figs. 8a-8d) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 22 and 23, directed to Subspecies 5, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims (filed 01 June 2021):
Claims 22 and 23 are cancelled. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a bone screw comprising a core member and a helical thread body, the thread body configured to be accommodated in a helical groove recessed from an outer surface of the core member, wherein the thread body is configured to slide between the opposed sidewalls of the helical groove in a longitudinal direction, wherein a flat inner surface of the thread body that contacts the bottom of the groove has an axial width that is greater than half of an axial width of the groove measured between the opposed sidewalls at the outer surface because the axial width of the inner surface extends across a majority (i.e. greater than half) of the width of the groove, as claimed in claim 1. Further, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a bone screw comprising a core member and a helical thread body, the thread body configured to be accommodated in a helical groove recessed from an outer surface of the core member, wherein the thread body is configured to slide between the opposed sidewalls of the helical groove in a longitudinal direction, the opposed sidewalls being flat, parallel to each other, and having substantially the same depth as one another from the outer surface, as claimed in claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                        

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775